DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 07/05/2022.  Claims 1, 3-5, and 7-20 remain pending in the application. Claims 1 and 19-20 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 19 recite the limitation "... cause ... system to perform operations comprising ..." in line 7 and line 2 respectively and "... in response to determining that the system is within a predetermined distance … performing operations comprising ..." in lines 14-16 and lines 9-11 respectively, which rendering these claims indefinite because it is unclear whether these two instances of "operations" are same, different, or related.  Clarification is required.
Claims 3-5, and 7-18 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 7 recites the limitation "wherein the operations further comprise ..." in line 1, which rendering the claim indefinite because two instances of "operations" are cited in its based claim and it is unclear which instance of "operations" are referred here.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 10, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 2014/0313228 A1, published on 10/23/2014), hereinafter Kasahara in view of LI et al. (US 2017/0061696 A1, filed on 08/31/2016). hereinafter LI.

Independent Claims 1, 19, and 20
Kasahara discloses a system comprising: a processor (Kasahara, 118 in FIG. 9; ¶ [0102]: “the control unit 118 corresponds to a processor …”); 
a camera (Kasahara, 102 in FIG. 9; ¶ [0088]: “the image unit 102 is a camera module …”) coupled to the processor (Kasahara, 102, 118, and 116 in FIG. 9; ¶ [0100]: “the bus 116 mutually connects the imaging unit 102 … and the control unit 118”); 
an inertial measurement sensor (Kasahara, 104 in FIG. 9; ¶ [0090]: the sensor unit 104 can include various sensors such as a positioning sensor, an acceleration sensor, and a gyro sensor; the measurement result obtained by the sensor unit 104 may be used for assisting in the recognition of an environment, acquiring data on a geographical location, or detecting a user input) coupled to the processor (Kasahara, 104, 118, and 116 in FIG. 9; ¶ [0100]: “the bus 116 mutually connects … the sensor unit 104 … and the control unit 118”).
a user interface (Kasahara, ¶ [0209]: the operation unit provides a user interface for allowing a user to operate an AR application executed by a terminal device) coupled to the processor (Kasahara, 104, 106, 110, 118, and 116 in FIG. 9; ¶ [0100]: “the bus 116 mutually connects … the sensor unit 104, the input unit 106, …, the display unit 110, …, and the control unit 118), the user interface comprising a touch screen (Kasahara, 104, 106 and 110 in FIG. 9; ¶ [0092]: “the input unit 106 … include … a touch sensor that detects a touch of a user on the screen of the display unit 110” ); and 
memory (Kasahara, 108 in FIG. 9; ¶ [0094]: “the storage unit 108 includes … semiconductor memory …” ) coupled to the processor (Kasahara, 108, 118, and 116 in FIG. 9; ¶ [0100]: “the bus 116 mutually connects …, the storage unit 108, …, and the control unit 118) and storing instructions that, when executed by the processor, cause the system to perform operations (Kasahara, 108, 118 in FIG. 9; ¶ [0102]: “the control unit 118 causes various functions … to operate by executing programs stored in the storage unit 108 …”) comprising: 
displaying a two-dimensional image of a three-dimensional real-world scene captured via the camera on the touch screen (Kasahara, FIG. 1; ¶ [0062]: the imaging unit capturing a series of 2D images from a 3D environment, which are displayed in the display unit); 
displaying a virtual object at a mapped position within the two dimensional image (Kasahara, ¶ [0062]: the virtual object is overlaid on the 2D images captured from 3D environment) (Kasahara, FIG. 8; ¶¶ [0081]-[0082]: a virtual object Vo is displayed at a position and an attitude represented by the object arrangement matrix Marrange (t1) and the environment recognition matrix Mrecog (t2)) (Kasahara, FIG. 2; ¶¶ [0063] and [0067]: a virtual object is arranged in 3D space using mapping methods include SLAM – Simultaneous Localization and Mapping) (Kasahara, FIG. 5; ¶¶ [0076]-[0077]: the operational offset matrix Ttouch is used to represent how a user can finely adjust the arrangement of a virtual object by performing an operation, e.g., touch or click, at a desired position on the screen) (Kasahara, FIGS. 2-3; ¶¶ [0066]-[0068] and [0070]: an environment recognition matrix Mrecog is a matrix representing the position and the attitude of the reference environment with respect to the position and the attitude of a terminal device in the reference environment; an inverse matrix Mrecog-1 of the environment recognition matrix Mrecog is a matrix representing the position and the attitude of the terminal device with respect to the position and the attitude of the reference environment; i.e., Mrecog will be changed when detecting any movement of the terminal device from the inertial sensor) (Kasahara, FIGS. 4-5; ¶¶ [0069] and [0071]-[0076]: an object arrangement matrix Marrange in equation (3) is a matrix representing the position and the attitude of an arranged virtual object with consideration of the user input adjustment); 
tracking a user's movement of the system using inertial measurement sensor (Kasahara, ¶ [0090]: the measurement result obtained by the sensor unit 104, such as a positioning sensor, an acceleration sensor, and a gyro sensor, may be used for assisting in the recognition of an environment, acquiring data on a geographical location, or detecting a user input) (Kasahara, at time t13 and t14 in FIG. 11; ¶ [0132]: at time t14, the image processing device 100 is moved leftward as compared to the position at time t13; displaying the virtual object V13 on the screen at a position and an attitude represented by the object arrangement matrix of the virtual object V13 determined at time t13 and the newly recognized environment recognition matrix; FIG. 19; ¶¶ [0178] and [0246]: the track of the virtual object V0 is displayed along the movement track of the image processing device 100 from time t41 to time t44; i.e., the movement of the image process device 100 is measured and tracked in order to properly display the virtual object according to different operations); and
in response to determining that the system is within a predetermined distance of the virtual object's position in the three-dimensional real-world scene based on the user's movement of the system, performing operations comprising: modifying a visual characteristic of the virtual object within the two-dimensional image (Kasahara, FIGS. 6A-B and 8; ¶¶ [0081]-[0083]: even when the positional relationship between the terminal and the reference environment changes after a virtual object is arranged by moving the image processing device 100, the virtual object can be displayed so that the relative position and attitude of the virtual object with respect to the reference environment are maintained; i.e., the distance between the image processing device 100 and the virtual object can be changed by the movement of the image processing device 100; FIG. 17; Claims 2-3; ¶¶ [0239]-[0240], [0166]-[0169], and [0164]: the display control unit emphasizes any of display attributes (e.g., the shape, scale, transparency, color, resolution, and edge thickness) of the virtual objects to greater extent (e.g., displayed text information becomes visible) when distances from virtual objects to the image processing device 100 are shorter than a predetermined distance; i.e., emphasizing display attributes of the virtual objects is triggered when distances from the virtual objects to the image processing device 100 are shorter than a predetermined distance); and displaying the virtual object within the two-dimensional image  (Kasahara, FIG. 17; ¶¶ [0166]-[0169], [0164], [0239]-[0240], and [0124]: the display control unit may change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 when distances from virtual objects V22 and V23 to the image processing device 100 are shorter than a predetermined distance so that the virtual objects V22 and V23 can be more clearly recognized by the user, wherein virtual objects V22 and V23 comprising text information as shown in FIG. 17 are overlaid on the captured image at a position and an attitude represented by an object arrangement matrix of the virtual object and an environment recognition matrix recognized at the time of display; i.e., text information becoming visible on the virtual objects V22 and V23 is triggered when distances from the virtual objects V22 and V23 to the image processing device 100 are shorter than a predetermined distance).
Kasahara further discloses a non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations (Kasahara, ¶ [0278]: “a non-transitory computer readable medium having computer readable instructions that when executed by processing circuitry performs …”) described above.
Kasahara fails to explicitly disclose displaying the virtual object within the two-dimensional image for a predetermined period of time unless the user interacts with the virtual object.
LI teaches apparatuses and methods relating to virtual reality or augmented reality (LI, ¶ [0003]), wherein in response to determining that the system is within a predetermined distance of the virtual object's position in the three-dimensional real-world scene based on the user's movement of the system, displaying the virtual object within the two-dimensional image for a predetermined period of time unless the user interacts with the virtual object (LI, FIG. 1; ¶ [0062]: acquire the object information to be displayed to the user when a body part of the user is detected close to the object; i.e., determine whether object information needs to be displayed to a user based on the distance between the user who is wearing apparatus 100  and the object; ¶ [0078]: display the virtual reality image without the object information when at least one of the following events occurs: the distance between a body part of the user and the object corresponding to the object information is greater than a predetermined distance, and the controller does not receive, for a predetermined time, a user input that requires an operation using the object information; i.e., the object information is displayed for a predetermined time when the user is moving within a predetermined distance to the object unless receiving a user input/operation to interact with the object information; otherwise, the object information is disappeared after a predetermined time without receiving a user input/operation to interact with the object information).
Kasahara and LI are analogous art because they are from the same field of endeavor, apparatuses and methods relating to virtual reality or augmented reality.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LI to Kasahara.  Motivation for doing so would prevent displaying too much object information to a user when the user is not intending to access these object information; and therefore enhance the user experience.

Claim 3
Kasahara in view of LI discloses all the elements as stated in Claim 1 and further discloses wherein the use's movement of the system includes one or more of: rotation about an axis, and repositioning the system from a first physical location to a second physical location (Kasahara, at time t11 and t12 in FIG. 11; ¶ [0130]: at time t12, the user is rotating the image processing device rightward as compared to the position at time t11).

Claim 4
Kasahara in view of LI discloses all the elements as stated in Claim 3 and further discloses wherein displaying the virtual object within the two-dimensional image includes displaying the virtual object in a fixed position relative to the real-world scene in response to the user's movement of the system (Kasahara, between time t13 and t14 in FIG. 11; ¶ [0083]: “… the relative position and attitude of the virtual object with respect to the reference environment are maintained … arranges the virtual object as if it attaches a sticky to the reference environment”).

Claim 7
Kasahara in view of LI discloses all the elements as stated in Claim 1 and further discloses receiving an input from the user that includes a touch input via touch screen (Kasahara, ¶ [0077]: “… performing an operation (e.g., touch or click) at a desired position on the screen …”);
processing the touch input from the user to determine a gesture from the user on the touch screen (Kasahara, ¶ [0122]: the type of the user input includes recognition of a touch gesture); and
modifying the visual characteristic of the virtual object within the two-dimensional image in response to the gesture from the user (Kasahara, ¶ [0077]: “… possible for a user to … adjust the arrangement of a virtual object by performing an operation (e.g., touch or click) at a desired position on the screen …”) (Kasahara, ¶ [0122]: the type of the user input/operation includes recognition of a touch gesture) (Kasahara, ¶ [0121]: a series of operations can correspond to touch or drag to trigger the display and arrangement of a virtual object; i.e., the distance between the image processing device 100 and the virtual object can be changed by adjusting the position of the virtual object; FIG. 17; ¶¶ [0167]-[0168] and [0164]: the display control unit may change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user),
wherein processing the touch input from the user to determine the gesture from the user on the touch screen comprises determining that the touch input from the user includes the user pressing a finger of the user on the touch screen to select the virtual object (Kasahara, ¶ [0122]: the type of the user input includes recognition of a touch gesture) (Kasahara, ¶ [0136]: a press event is detected to identify a virtual object to be operated according to the press position).

Claim 10
Kasahara in view of LI discloses all the elements as stated in Claim 7 and further discloses wherein processing the touch input from the user to determine the gesture from the user on the touch screen further comprises determining that the touch input from the user further includes the user sliding the finger of the user across the touch screen, and wherein modifying the visual characteristic of the virtual object includes moving the virtual object from a first mapped position to a second mapped position in response to the sliding of the user's finger across the touch screen (Kasahara , ¶¶ [0077] and [0121]: a user is able to freely adjust the arrangement of a virtual object to a desired position and attitude by performing a drag operation at a desired position on the screen instead of moving the image processing device).

Claim 16
Kasahara in view of LI discloses all the elements as stated in Claim 7 and further discloses wherein, in response to the gesture from the user on the touch screen being a shape-changing gesture that includes a first position and a second position of the touch input on the touch screen, modifying the visual characteristic of the virtual object includes modifying a shape of at least a portion of the virtual object (Kasahara, ¶¶ [0066]-[0077], [0122], [0124], [0164], and [0167]-[0168]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attitude of an arranged virtual object; the display control unit may change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user, wherein virtual objects V22 and V23 comprising text information as shown in FIG. 17 are overlaid on the input/captured image at a position and an attitude represented by an object arrangement matrix of the virtual object and an environment recognition matrix recognized at the time of display to generate an output image).

Claim 18
Kasahara in view of LI discloses all the elements as stated in Claim 7 and further discloses wherein, in response to the gesture from the user on the touch screen being a gesture associated with changes to a text, video, or image, modifying the visual characteristic of the virtual object includes displaying a media overlay that comprises the changes to the text, video, and or an image (Kasahara, ¶ [0002]: information presented to a user in the AR technology is also called an annotation, and can be visualized using virtual objects in various forms such as text, icons, or animations) (Kasahara, ¶¶ [0066]-[0077], [0122], [0124], [0164], and [0167]-[0168]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attitude of an arranged virtual object; the display control unit may change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user, wherein virtual objects V22 and V23 comprising text information as shown in FIG. 17 are overlaid on the input/captured image at a position and an attitude represented by an object arrangement matrix of the virtual object and an environment recognition matrix recognized at the time of display to generate an output image).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of LI as applied to Claim 3 above, and further in view of Zamir et al. (US 2018/0190022 A1, filed on 12/30/2016), hereinafter Zamir.
Kasahara in view of LI discloses all the elements as stated in Claim 3 and further discloses wherein displaying the virtual object within the two-dimensional image includes modifying a displayed  position/orientation of the virtual object in response to the user's movement of the system (Kasahara, t13 to t14 in FIG, 11; ¶¶ [0131]-[0132]: at time t13, display the virtual object V13 with the determined arrangement on the screen; after that, at time t14, the image processing device 100 is moved leftward as compared to the position at time t13; display the virtual object V13 on the screen at a position and an attitude represented by the object arrangement matrix of the virtual object V13 determined at time t13 and the newly recognized environment recognition matrix).
Kasahara in view of LI fails to explicitly disclose wherein displaying the virtual object within the two-dimensional image includes modifying a displayed perspective of the virtual object in response to the user's movement of the system .
Zamir teaches systems and methods relation to generation and display of graphical content in a virtual reality environment (Zamir, ¶ [0001]), wherein displaying the virtual object within the two-dimensional image includes modifying a displayed perspective of the virtual object in response to the user's movement of the system (Zamir, ¶ [0028]: the human user wears a virtual reality headset, and commences movement to walk in the real-world space as he approaches a particular a real-world obstacle; as the movement of the user causes the landscape of the virtual world to change in the virtual world view; the presentation of the virtual object is provided at a location in the virtual environment (e.g., at a determined distance away from the portrayed perspective) that corresponds to the location in the real-world environment (e.g., at a determined real-world distance away from the human user); this obstacle may appear at a far point in the distance, for example, depending on the proximity of the human user to the real-world object, and any necessary perspective or orientation changes in the virtual environment).
Kasahara in view of LI, and Zamir are analogous art because they are from the same field of endeavor, systems and methods relation to generation and display of graphical content in a virtual reality environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Zamir to Kasahara in view of LI.  Motivation for doing so would provide a seamless and intuitive virtual reality experience (Zamir, ¶ [0025]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of LI as applied to Claim 7 above, and further in view of Merriliance et al. ("Analysis of Object Picking Algorithms Using Bounding Box in Non Immersive Virtual World", published in International Journal of Engineering and Innovative Technology, Vol. 1, Issue 2, Feb. 2012), hereinafter Merriliance.

Claim 8
Kasahara in view of LI discloses all the elements as stated in Claim 7 and further discloses wherein modifying the visual characteristic of the virtual object includes determining a touch position of the user's finger on the touch screen (Kasahara, ¶ [0136]: a press event is detected to identify a virtual object to be operated according to the press position)
Kasahara in view of LI failed to explicitly disclose determining an intersection between the touch position and the virtual object.
Merriliance teaches a method used in a 3D virtual reality application (Merriliance, ABSTACT), wherein determining an intersection between the touch position and the virtual object (Merriliance, page 172, Col. 1, lines 1-5: intersection of a ray projected from the position of the mouse pointer into a virtual world with the virtual objects is computed).
Kasahara in view of LI, and Merriliance are analogous art because they are from the same field of endeavor, a method used in a 3D virtual reality application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Merriliance to Kasahara in view of LI.  Motivation for doing so would increase the performance of picking process and provide more easy and efficient interactions with the system, hence make it more user friendly (Merriliance, page 177, Col. 2, lines 14-17).

Claim 9
Kasahara in view of LI and Merriliance discloses all the elements as stated in Claim 8 and further discloses wherein determining the intersection between the touch position and the virtual object includes raycasting the touch position to a bounding box surrounding the virtual object (Merriliance, page 175, Col. 1, lines 9-26; FIG. 6: object picking by finding an intersection point of a ray shoot from any input device and the bounding box of the virtual object).
Motivation for applying Merriliance to Kasahara in view of LI would increase the performance of picking process and provide more easy and efficient interactions with the system, hence make it more user friendly (Merriliance, page 177, Col. 2, lines 14-17).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of LI  as applied to Claim 10 above, and further in view of Energin et al. (US 2018/0122043 A1, filed on 10/27/2016), hereinafter Energin.
Kasahara in view of LI discloses all the elements as stated in Claim 10 except being silent on wherein moving the virtual object from the first mapped position to the second mapped position includes: identifying a spatial limit in the three-dimensional real-world scene; and restricting movement of the virtual object based on the spatial limit.
Energin teaches a method for moving a virtual object based on a user input (Energin, ABSTRACT), wherein moving the virtual object from the first mapped position to the second mapped position includes: identifying a spatial limit in the three-dimensional real-world scene; and restricting movement of the virtual object based on the spatial limit (Energin, ¶ [0020]: movement of virtual object may be restricted by movement constraints of the obstacle, i.e., user may be unable to move virtual object beyond obstacle).
Kasahara in view of LI, and Energin are analogous art because they are from the same field of endeavor, a method for moving a virtual object based on a user input.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Energin to Kasahara in view of LI.  Motivation for doing so would allow a user to intuitively move a virtual object to a desired location, regardless of whether the user intends for the object with respect to constraints imposed by an obstacle, i.e., allow a user to freely move a virtual object in a predictable and satisfying manner (Energin, ¶¶ [0012]-[0013]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of LI as applied to Claim 10 above, and further in view of Schwarz et al. (US 2018/0046245 Al, filed on 08/11/2016), hereinafter Schwarz.
Kasahara in view of LI discloses all the elements as stated in Claim 10 except being silent on wherein moving the virtual object from the first mapped position to the second mapped position includes determining a frustum-relative orientation for the virtual object and maintaining the frustum--relative orientation for the object between the first position and the second position.
Schwarz teaches a method for interacting with virtual objects rendered in an immersive environment (Schwarz, ABSTACT), wherein moving the virtual object from the first mapped position to the second mapped position includes determining a frustum-relative orientation for the virtual object and maintaining the frustum--relative orientation for the object between the first mapped position and the second mapped position (Schwarz, ¶ [0037]: maintaining proper perspective and configuration of rendered virtual objects in accordance with the changing in position and orientation; hence, a frustum-relative orientation need to be calculated in order to maintain proper perspective for virtual objects).
Kasahara in view of LI, and Schwarz are analogous art because they are from the same field of endeavor, a method for interacting with virtual objects rendered in an immersive environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Schwarz to Kasahara in view of LI.  Motivation for doing so would provide the most natural and realistic experience to a user (Schwarz, ¶ [0050]).

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of LI as applied to Claim 7 above, and further in view of Honkanen et al. (US 2017/0069255 A1, filed on 09/08/2015), hereinafter Honkanen.

Claim 13
Kasahara in view of LI discloses all the elements as stated in Claim 7 and further discloses processing the touch input from the user to determine the gesture from the user on the touch screen (Kasahara, ¶¶ [0092] and [0122]: the type of the user input includes recognition of a touch gesture on touch screen).
Kasahara in view of LI fails to explicitly disclose wherein processing the touch input includes determining that two fingers of the user are pressed on the touch screen.
Honkanen teaches a system and a method used in augmented reality application (Honkanen, ¶ [0023]), wherein processing the touch input includes determining that two fingers of the user are pressed on the touchscreen (Honkanen, ¶ [0072]: a pinch gesture is accomplished by placing a first finger at touch point 812 and placing a second finger at touchpoint 814, and moving them together as shown by the arrows in FIG. 8).
Kasahara in view of LI, and Honkanen are analogous art because they are from the same field of endeavor, a system and a method used in augmented reality application.  Since it is well known in the art to zoom in/zoom out the display content based on pinch open (spread)/pinch close (pinch) gesture with two fingers1, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Honkanen to Kasahara in view of LI.  Motivation for doing so would provide most intuitive gesture for user to manipulate display content/objects and hence improve user experience. 

Claim 14
Kasahara in view of LI and Honkanen discloses all the elements as stated in Claim 13 and further discloses wherein processing the touch input from the user to determine the gesture from the user on the touch screen includes determining that the two fingers of the user are rotating clockwise while pressed on the touch screen (Honkanen, FIG. 10; ¶ [0085]:  the rotation gesture is accomplished by placing a first finger at touch point 1012 and placing a second finger at touch point 1014, and rotating them together as shown by the arrow in FIG. 10).
Motivation for applying Honkanen to Kasahara in view of LI would provide most intuitive gesture for user to manipulate display content/objects and hence improve user experience. 

Claim 15
Kasahara in view of LI and Honkanen discloses all the elements as stated in Claim 14 and further discloses wherein modifying the visual characteristic of the virtual object includes rotating the virtual object from a first mapped position to a second mapped position in response to the pressing and rotating of the two fingers of the user on the touch screen (Kasahara, ¶¶ [0066]-[0077], [0122], and [0164]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attitude of an arranged virtual object) (Honkanen, FIG. 10; ¶¶ [0085] and [0087]:  the rotation gesture is accomplished by placing a first finger at touch point 1012 and placing a second finger at touch point 1014, and rotating them together as shown by the arrow in FIG. 10, which will rotate the image displayed on the secondary display).
Motivation for applying Honkanen to Kasahara in view of LI would provide most intuitive gesture for user to manipulate display content/objects and hence improve user experience. 

Claim 17
Kasahara in view of LI discloses all the elements as stated in Claim 7 and further discloses wherein, in response to the gesture from the user on the touch screen being a gesture associated with changes to a shading, a color or a texture, modifying the visual characteristic of the virtual object includes modifying the shading, the color or texture, and wherein in response to the gesture from the user on the touch screen being a scaling gesture  (Kasahara, ¶¶ [0066]-[0077], [0121]-[0122], [0164], and [0167]-[0168]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attitude of an arranged virtual object; the display control unit may change the display of a virtual object according to the distance between the image processing device 100 and the virtual object; e.g., the virtual objects V21 and V24 are located farther from the image processing device 100 than are the virtual objects V22 and V23, and the display control unit can emphasize any of the display attributes (e.g., shape, scale, transparency, color) of the virtual objects V22 and V23 so that the virtual objects V22 and V23 can be more clearly recognized by the user).
Kasahara in view of LI fails to explicitly disclose wherein a scaling gesture that includes a starting position and an end position on touch screen, scaling of at least a portion of the virtual object based on the starting position and the end position.
Honkanen teaches a system and a method used in augmented reality application (Honkanen, ¶ [0023]), wherein a scaling gesture that includes a starting position and an end position on touch screen, scaling of at least a portion of the virtual object based on the starting position and the end position (Honkanen, FIG. 8; ¶¶ [0072] and [0074]: a pinch gesture is accomplished by placing a first finger at touch point 812 and placing a second finger at touchpoint 814, and moving them together as shown by the arrows in FIG. 8, which will decrease the display content size of the secondary display accordingly; similarly, a dual point stretch gesture will increase the display content size of the secondary display accordingly).
Kasahara in view of LI, and Honkanen are analogous art because they are from the same field of endeavor, a system and a method used in augmented reality application.  Since it is well known in the art to zoom in/zoom out the display content based on pinch open (spread)/pinch close (pinch) gesture2, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Honkanen to Kasahara in view of LI.  Motivation for doing so would provide most intuitive gesture for user to manipulate display content/objects and hence improve user experience. 

Response to Arguments
Applicant’s arguments filed 07/05/2022 with respect to Claims 1 and 19-20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salter et al. (US 2014/0368535 A1, published on 12/18/2014) discloses a mixed reality environment wherein a HUD is body locked and out of sight when not being viewed, and is world locked when being viewed and/or interacted with (Salter, ¶ [0022]). Salter further discloses as a user moves around within a mixed reality environment when virtual objects remain world locked, a user can move around world locked virtual objects to see them from different perspectives and distances (Salter, ¶ [0029]).  Salter also discloses that if the user is not focused on the HUD 460 for more than the predetermined period of time, the HUD 460 may be taken down and it may switch from its world locked position to its body locked position (Salter, FIGS. 8-11, ¶¶ [0078]-[0080] and [0087]-[0091]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example “Touch Gesture REFERENCE GUIDE” by Wroblewski et al. on 04/20/2010, Page 4 from http://www.lukew.com/touch/.
        2 See, for example “Touch Gesture REFERENCE GUIDE” by Wroblewski et al. on 04/20/2010, Page 4 from http://www.lukew.com/touch/.